On July 3, 2001, respondent filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated June 29, 1999, in which respondent was reinstated to the practice of law on condition that he serve a probation period for two years subject to monitoring by the Ohio Lawyers Assistance Program, during which time respondent was also to be monitored by another practicing attorney in Toledo, Ohio, to observe and report to the Toledo Bar Association on his status.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, Jack P. Viren, Jr., a.k.a. Jack Patrick Viren, Jr., Attorney Registration No. 0043216, last known business address in Toledo, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(lj, that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Toledo Bar Assn. v. Viren (1986), 25 Ohio St.3d 200, 25 OBR 264, 496 N.E.2d 243; Toledo Bar Assn. v. Viren (1998), 81 Ohio St.3d 1436, 689 N.E.2d 570; and Toledo Bar Assn. v. Viren (1999), 86 Ohio St.3d 1204, 712 N.E.2d 755.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.